 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   DENNIS DALE CATCHINGS,                      Case No. CV 21-0284 ODW (PVC)
12                         Plaintiff,
13         v.                                                JUDGMENT
14   JACQUELINE SEABROOKS, et al.,
15                         Defendants.
16
17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge,
19
20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
21   prejudice.
22
23   Dated: July 2, 2021
24
                                                 OTIS D. WRIGHT, II
25                                               UNITED STATES DISTRICT JUDGE
26
27
28
